Order of the Supreme Court, New York County (Lewis Friedman, J.), entered June 28, 1995, which, on cross-motions to enforce a stipulation settling a matrimonial action, inter alia, granted plaintiff’s motion for a judgment of maintenance arrears, and granted defendant’s motion for a setoff against such arrears of the liquidated damages specified in the stipulation’s confidentiality clause to the extent of allowing defendant disclosure with respect to his claim of breach of the confidentiality clause, is modified, on the law and facts, to the extent of denying defendant’s motion, and otherwise affirmed, without costs or disbursements.
The settlement agreement entered into by these parties provides, in pertinent part:
"1. The parties covenant and agree that the terms and provisions of this Agreement (including any amendments thereto) shall be kept confidential and * * * shall not be disclosed, orally or in writing, to any person or entity. The Parties further covenant and agree that he or she shall not, in any public manner or forum (or in any manner or forum that is likely to become public); make disparaging remarks about the personal, private or family life of the other Party * * * make any remarks or relate any information about the intimate life of the other Party; or relate any information concerning the business affairs, business conduct, business associates, assets or investments of the other Party. In the event the Wife breaches any of the foregoing covenants, the Husband shall be entitled to offset his payment obligations to the Wife * * * by the amount of $500,000 per breach by the Wife. The $500,000-per~ breach offset amount constitutes liquidated damages. * * * In the event the Husband breaches any of the foregoing covenants, the Wife shall retain her rights under law including *163rights to be compensated for legal fees and damages resulting from such breach.
"2. Without limiting the generality of Paragraph 1, the Wife shall not, without obtaining the Husband’s written consent in advance, directly or indirectly publish or cause to be published, any diary, memoir, letter, story, photograph, interview, article, essay, account, or description or depiction of any kind whatsoever, whether fictionalized or not, concerning her marriage to the Husband or any other aspect of the Husband’s personal, business or financial affairs or assist or provide information to others in connection with the publication or dissemination of any such material or excerpts thereof’.
Plaintiff does not claim that this agreement, in and of itself, is unenforceable as against public policy, and we have previously found that such a confidentiality agreement is enforceable (Trump v Trump, 179 AD2d 201, lv denied 80 NY2d 760). Plaintiff was represented by experienced counsel in connection with its negotiation and execution and should not be relieved of its consequences, including the liquidated damages provision, absent a showing of fraud, collusion, mistake or some such similar ground (supra, at 204).
However, we find that the defendant has failed to make the necessary threshold showing that the provision has been breached. Defendant has made no showing that plaintiff was the source of news stories about the disputes between the parties. In addition, with respect to reported conversations between defendant, his attorney and a male friend of plaintiff, defendant has succeeded only in showing that plaintiff’s male friend was aware that the parties had disputes. There is no showing, however, that the friend had been informed of the terms of the stipulation. The conclusory allegations of the defendant and his counsel to that effect, bereft of specific evidentiary detail, are insufficient to make out a prima facie case warranting broad discovery of plaintiff’s friends and acquaintances at this time. Concur—Kupferman, Nardelli and Williams, JJ.